UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
CORlE L. MILLER,                              )
                                              )
       Plaintiff,                             )
                                              )
       v.                                     )       Civil Action No. 09-1393 (RJL)
                                              )
U.S. DEPARTMENT OF JUSTICE,                   )
                                              )
       Defendant.                             )
--------------------------- )
                                  MEMORANDUM OPINION

       Plaintiff, proceeding pro se and in forma pauperis, filed a complaint under the Freedom of

Information Act ("FOIA"), 5 U.S.C. § 552, against the United States Department of Justice

("DOJ"). On November 10,2009, the defendant filed a motion for summary judgment with a

supporting sworn statement. By order dated November 12,2009, the pro se plaintiff was advised

to respond to the dispositive motion by December 30, 2009, and warned that failure to respond

could result in the dismissal of the complaint. Plaintiff has not filed a response. Therefore, the

Court will proceed on the motion before it.

       In determining a motion for summary judgment, "the court may assume that facts

identified by the moving party in its statement of material facts are admitted, unless such a fact is

controverted in a statement of genuine issues filed in opposition to the motion." Local Civil

Rule 7(h). The Court therefore treats the defendant's factual assertions as admitted. Summary

judgment is appropriate when "there is no genuine issue as to any material fact and [] the movant

is entitled to judgment as a matter of law." Fed. R. Civ. P. 56(c). In a FOIA action, the Court

may award summary judgment solely on the information provided in affidavits or declarations
                                                      -2-

that describe "the justifications for nondisclosure with reasonably specific detail, demonstrate

that the information withheld logically falls within the claimed exemption, and are not

controverted by either contrary evidence in the record nor by evidence of agency bad faith."

Military Audit Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981); see also Vaughn v. Rosen,

484 F.2d 820, 826 (D.C. Cir. 1973).

        Plaintiffs FOIA request sought all "information compiled by agent Massey with respect

to requests by the State of New Jersey for analysis of latent fingerprint evidence of [the

plaintift]." See Def.'s Mot. for Summ. J., Ex. 1, Decl. of David M. Hardy ("Hardy Decl.") ~ 6 &

Ex. A. The defendant describes its search for responsive records. See id.       ~~   14-19 (describing

the records systems) 4,20-21 (describing search terms, the systems searched, and the search

results). On this undisputed record, it appears that the search was adequate. It is undisputed that

the defendant located 22 pages responsive to plaintiffs FOIA request in a file identified by the

plaintiffs name. Id.      ~~   20,21,34 & Ex. G. Invoking FOIA Exemption 7(A), the defendant

originally refused to release any of the information in the 22 responsive pages based on an

understanding that the information in the file was still being used in an ongoing law-enforcement

investigation. Id.   ~~   10-11 & Ex. C; see also 5 U.S.c. § 552(b)(7)(A) (exempting from

disclosure information compiled for law enforcement purposes the release of which could

reasonably be expected to interfere with law enforcement proceedings). After the plaintiff filed

this lawsuit, the defendant determined that there was no ongoing investigation and that the

information in the file could be processed for release. Hardy Decl.     ~~   13,21. The 22 pages were

released to plaintiff with redactions. Id.   ~   21 & Ex. G. The redactions were made pursuant to

FOIA Exemptions (b)(6) and (b)(7)(C), to avoid releasing information, such as names of FBI
                                                   -3-

support personnel or local law enforcement employees, that could constitute an unwarranted

invasion of personal privacy. Id.   ~~   26-33 & Ex. G. These exemptions appear to be justified and

are not disputed by the plaintiff. The defendant has determined that all segregable information

has been released to the plaintiff, and the plaintiff does not dispute this claim. On this record,

then, there is no genuine dispute of material fact and the defendant is entitled to judgment as a

matter of law.

        A separate order dismissing the case accompanies this memorandum opinion.




Date:                                                    United States District Judge